Title: Thomas Jefferson to William Thornton, 3 July 1812
From: Jefferson, Thomas
To: Thornton, William


          
Dear Sir 
Monticello
July 3. 12.

          My spinning machine is safely arrived, and also your letter of the 27th covering the drawings now returned. they served to instruct us compleatly as to the spinning part of the machine, which is now at work; but not as to the Feeding frame, marked G. in the drawing. the written specification says ‘it recieves motion in the same manner and performs the same service as in the common roving jack.’ but of this common roving jack we know nothing, having never seen one. my superintendant of the manufactory, a very ingenious man, perfectly acquainted with the spinning machines, has puzzled now for 2. days, and myself about an hour, and we can make nothing of it. I am obliged therefore to ask a word of explanation from you. we observe the following parts which appear not to be used in the spinning, & suppose therefore they belong to the roving.
          1. a groove on the inside of the side plate visible in both the drawings near the bottom of the plate & parallel with it.
          2. a pulley on the inside of the same plate not shewn in the drawings but near 5. in the upper one.
          3. a wooden thing of this shape  sliding on a screw through a groove, and against it a wooden spring. neither shewn in the drawings.
          4. a little wooden bar about 17. or 18.I. long shaped thus
          
    transverse section of this bar.
 this is detached from the frame and has a weight appended by a small string 6.f. long.
          we observe also the pully & ratchet or click on the large cylinder of the feeding frame, apparently for carrying a band of 1. I. broad. I must now ask the following questions. 1. on which hand or side of the machine does this pulley & ratchet stand? on that of the wheel, or the opposite one? 2. which side of the feeding sheet is uppermost? that which is supported by boards or the unsupported one? 3. what gives motion to the rollers of the feeding sheet? doubtless a band on the ratchet pully of the large one. but whither is the other end of the band carried to recieve it’s motion? & what it’s mover? you see by these questions that we have not the least idea of this part of the machine: and I am afraid you will feel how enormously unreasonable I am in giving you so much trouble about it. but I know your charity, and that that virtue is not confined to the giving money only, but information and counsel also to the needy in that line.I had not a male puppy of the Shepherd dog when I sent the cart, or I would have sent one, for I thought of it, & recollected the death of the former one a little before the opportunity when the bitch was sent. I will not be unmindful when an opportunity occurs.  I hope your next will inform me of your better health, and I wish you could purchase it with otherwise than with your blood:  Accept the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        